Exhibit 10.1

July 28, 2014

James A. Hyde

520 Rocks Farm Dr.

Charlottesville, VA 22903

 

Re: Letter Agreement

Dear Jim:

This letter agreement sets forth the complete terms under which your employment
with NTELOS Holdings Corp. (the “Company”) and all subsidiaries and affiliates
of the Company (collectively, the “NTELOS Companies”) will end.

1. End Date.

(a) Your last day of employment with the NTELOS Companies will be July 27, 2014
(your “End Date”). Effective on your End Date, you will no longer be an officer,
employee or a member of the board of directors of any of the NTELOS Companies.
You also hereby waive any claim for future employment with any of the NTELOS
Companies.

(b) You also agree that, as of the End Date, you will resign, as soon as
administratively practicable after the End Date, from the Boards of Directors of
CCA and CTIA.

2. Payments. As consideration for the General Release described in paragraph 9
of this letter agreement and the other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company will provide
you with the following severance payments:

(a) You, or should you die before receipt of the payments referenced below, your
beneficiary, will receive $56,250 per month (representing one hundred percent
(100%) of your base salary in effect as of the date of this letter agreement)
for eighteen (18) months for total payments of $1,012,500. These payments will
be paid in such periodic installments, not less frequently than monthly, as your
base salary was being paid immediately prior to the End Date, beginning with a
lump sum payment on the first payroll date occurring on or after the first day
of the seventh month beginning after the End Date or, if earlier, your death,
equal to the payments you would have received prior to such date had the
payments commenced immediately following your End Date, and subsequent
installments in equal periodic installments thereafter, less any sums which may
be required to be deducted or withheld under applicable provisions of law.

3. Employee Benefits. As consideration for the General Release described in
paragraph 9 of this letter agreement and the other consideration described
herein, the receipt and



--------------------------------------------------------------------------------

adequacy of which are hereby acknowledged, the Company also will provide you
with the following employee benefits:

(a) Continuation of medical, dental, vision and flexible spending plan coverage
(not including disability coverage) through COBRA at the Company’s expense
(other than for the flexible spending account) for up to eighteen (18) months
after the End Date. COBRA administration is handled by Ceridian COBRA. They will
mail a package to your home for you and your dependents to elect continued
coverage. To the extent you are not eligible to continue such medical, dental,
vision and flexible spending account coverage for the full eighteen (18) months,
you will be reimbursed, on a net after-tax basis, no less frequently than
monthly, for the cost of individual insurance coverage for you and your
dependents under a policy or policies that provide such benefits (which benefits
do not include any flexible spending account or disability coverage) that are no
less favorable in all material respects than the benefits (not including any
flexible spending account or disability coverage) provided under the Company’s
medical, dental and vision plans. Notwithstanding the foregoing, the coverage or
reimbursements for coverage provided under this subparagraph 3(a) shall cease if
you or your dependents become covered under any employee welfare benefit plan of
any other employer of yours that provides the same or similar types of benefits.

(b) If the benefits set forth in subparagraph 3(a) are provided through COBRA,
the Company will include and report in your taxable income the amount that is
necessary for such amount, less applicable withholding taxes, to equal the
portion of the monthly COBRA benefits that the Company pays on your and your
eligible dependents’ behalf, and the Company will pay any sums which may be
required to be deducted or withheld with respect to such amounts under
applicable provisions of law.

(c) Your current life insurance and accidental death and dismemberment coverage
for you and your eligible dependents will terminate as of the End Date unless
you elect to convert such coverage to an individual policy in accordance with
the terms of the current policy. You will be required to pay the full premium if
you elect to continue such coverage.

(d) You and your dependents’ rights to benefits under the Company’s employee
benefit plans in which you participate, if any, will be determined in accordance
with the applicable plan documents, except as otherwise set forth herein.

(e) Notwithstanding any other provision hereof, if any of the payments to be
made or benefits to be provided pursuant to paragraph 2 or this paragraph 3
constitute nonqualified deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”), payable upon a
separation from service, then such payments or benefits will be delayed, to the
extent required under Section 409A of the Code, until the first day of the
seventh month beginning after the End Date or, if earlier, your death (the “409A
Deferral Period”). In the event any such payments would otherwise have been made
in the 409A Deferral Period, the payments shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled. In the event any of the foregoing
benefits are deferred, any such benefit may be provided during the 409A Deferral
Period at your expense, with you having the right to reimbursement from the
Company as soon as the 409A Deferral Period ends, and the balance of the
benefits will be provided as otherwise scheduled.

 

2



--------------------------------------------------------------------------------

(f) Nothing in this letter agreement shall be construed to limit the right of
any NTELOS Company to amend or terminate any of its employee benefit plans
pursuant to their terms. The NTELOS Companies hereby specifically reserve the
right and authority to amend and/or terminate any of their employee benefit
plans as they in their sole discretion may determine.

4. Standard Payments. You, or if you die before receipt of the payments
referenced below, your beneficiary, will receive payments for earned and unpaid
base salary accrued through your End Date, unreimbursed business and
entertainment expenses incurred or otherwise payable through your End Date and
unreimbursed medical, dental and employee benefit expenses incurred or otherwise
payable through your End Date as are reimbursable under the Company’s normal
policies (payable not later than thirty (30) days after your End Date). Payment
of these items will be made in a manner consistent with normal check processing
schedules of the Company. Payment of unreimbursed medical, dental and other
employee benefit expenses shall be paid pursuant to the terms of the applicable
benefit plans. You agree that you will not be paid any accrued and unpaid
vacation pay, if any, as of the End Date.

5. Company Stock Awards.

(a) Your outstanding Company Stock Options as of the End Date are set forth on
Exhibit A attached hereto. None of your unvested Company Stock Options will
become vested and exercisable in connection with the end of your employment.
Your vested Company Stock Options, as set forth on Exhibit A, will remain
outstanding and be exercisable in accordance with the Company’s 2010 Equity and
Cash Incentive Plan and the related award agreements through December 31, 2014
(but in no event will your vested Company Stock Options be exercisable beyond
their latest expiration date as set forth in the related award agreements). Your
Company Stock Options that are not vested, as set forth on Exhibit A, will be
forfeited as of the End Date without any payment therefor.

(b) Your outstanding Company Restricted Stock as of the End Date is set forth on
Exhibit B attached hereto. All of your outstanding Company Restricted Stock will
be forfeited as of the End Date without any payment therefor.

(c) Your outstanding Company Performance Stock Units as of the End Date are set
forth on Exhibit C attached hereto. All of your outstanding Company Performance
Stock Units shall be forfeited as of the End Date without any payment therefor.

(d) Any Lumos Stock Options and Lumos Restricted Stock you hold as of the End
Date will be governed by the applicable terms of such awards and take into
account your voluntary resignation, without cause or good reason, from the
NTELOS Companies.

6. Accord and Satisfaction. You agree to sign and be bound by this letter
agreement in order to receive from the Company those payments and benefits
described in paragraphs 2 and 3, and for your vested Company Stock Options to
remain outstanding after the End Date, none of

 

3



--------------------------------------------------------------------------------

which you would have been otherwise entitled to receive in the absence of this
letter agreement. By signing this letter agreement, you accept the payments and
benefits described herein as a final accord and satisfaction of all payments and
benefits due you from the NTELOS Companies relating to your employment,
including, without limitation, any amounts that may be due you under the terms
of your Employment Agreement dated December 7, 2010, as amended by the First
Amendment to Employment Agreement dated March 25, 2012, a copy of which is
attached as Exhibit D (your “Employment Agreement”), and you hereby waive any
rights to receive any other payments and benefits from the NTELOS Companies
other than as described in this letter agreement, including without limitation,
any payments and benefits to which you may be entitled under your Employment
Agreement. You also acknowledge that you are not entitled to receive any
payments or benefits under any severance plan, arrangement, program or policy of
any of the NTELOS Companies. Except as otherwise provided herein, this letter
agreement constitutes the final and entire agreement between you and the NTELOS
Companies on the subject matter herein, and no other representation, promise, or
agreement has been made to cause you to sign this letter agreement. All other
agreements regarding your employment or the subject matter therein shall be
superceded by this letter agreement, except as expressly set forth herein.

7. Company Property/EMail Access. You agree to return as soon as practicable all
Company property that is in your possession or in your home. Such items include
but are not limited to gas cards, credit cards, computers, wireless handsets
(other than your or your family’s personal phone(s)) and accessories, files, and
reports. NTELOS Companies agrees that within fifteen (15) days after the
Effective Date, it will, with NTELOS Companies oversight, provide you with
reasonable access to your computer for the sole purpose of allowing you to
retrieve purely personal information.

8. Non-Competition, Confidential Information and Repayment. (a) You agree,
acknowledge and affirm that Sections 5, 6, 7, 8 (other than Section 8(i)), 10,
11, 13, 15 and 19 of your Employment Agreement remain in full force and effect
and are not superceded, merged or otherwise affected by this letter agreement,
except as described herein, and that you will continue to be bound by the terms
and conditions of Sections 5, 6, 7, 8 (other than Subsection 8(i)), 10, 11, 13,
15 and 19 of your Employment Agreement, except to the extent otherwise
specifically set forth herein. You further agree that the covenants,
prohibitions and restrictions contained in this letter agreement are in addition
to, and not in lieu of, any rights or remedies that the NTELOS Companies may
have available pursuant to the foregoing sections of your Employment Agreement
or the laws of any jurisdiction, or the common law or equity, and the
enforcement or non-enforcement by the NTELOS Companies of their rights and
remedies pursuant to this letter agreement shall not be construed as a waiver of
any other rights or remedies that any of them may possess. Any breach by you of
this letter agreement, including without limitation this paragraph 8, or of
Sections 5, 6, 7, 8 (other than Section 8(i)), 10, 11, 13, 15 or 19 of your
Employment Agreement, or NTELOS Companies determination that, while employed by
NTELOS Companies, you engaged in any fraudulent act causing monetary damage to
NTELOS Companies or criminal conduct, shall be grounds for termination of
(i) any payments to be made or benefits to be delivered hereunder and (ii) any
of your vested Company Stock Options that remain outstanding at such time
without any payment therefor.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding anything in paragraph 8(a) to the contrary, you further
agree as follows:

(i) In the event you become employed by a wireless “Competitor,” as defined in
Section 8(g)(ii) of your Employment Agreement, whether as an employee or
consultant, within six (6) months after the End Date, then you will not be
entitled to any of the payments or benefits referenced in paragraphs 2(a) or
3(a) of this letter agreement.

(ii) For a period of eighteen (18) months following the End Date, you will not
become employed, whether as an employee or a consultant, for Sprint Corporation
or any of its subsidiaries or affiliates. In the event you become so employed,
you agree to forfeit all future payments and benefits under paragraphs 2(a) and
3(a) of this letter agreement and to repay NTELOS Companies, within thirty
(30) days after any written demand by the NTELOS Companies, the gross amount of
such payments and benefits previously paid to you pursuant to those paragraphs.

(iii) In the event you become employed, whether as an employee or a consultant,
by a wireless “Competitor” (referenced above) between six (6) months and twelve
(12) months after the End Date, you will receive the payments or benefits
referenced in paragraphs 2(a) or 3(a) of this letter agreement only through the
expiration of twelve months from the End Date, at which point all such payments
shall cease. You shall be entitled to no further such payments or benefits if
you become employed by a wireless “Competitor” at any point after twelve
(12) months from the End Date.

9. General Release. (a) For and in consideration of the payments, benefits and
promises set forth in this letter agreement, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, you hereby
release, acquit, and forever discharge the NTELOS Companies and all their
affiliates, parents, subsidiaries, partners, joint venturers, owners, and
shareholders, and all of their officers, directors, employees, representatives,
and agents, and all successors and assigns thereof (each a “Released Party”),
from any and all claims, charges, complaints, demands, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, entitlements, costs, losses, debts, and expenses (including attorneys’
fees and legal expenses), of any nature whatsoever, known or unknown, which you
now have, had, or may hereafter claim to have had against any of the NTELOS
Companies or any other Released Party, of any kind or nature whatsoever, arising
from any act, omission, transaction, matter, or event which has occurred or is
alleged to have occurred up to the date you execute this letter agreement.

The claims knowingly and voluntarily released herein include, but are not
limited to, all claims relating in any way to your employment with the NTELOS
Companies or any Released Party, or the conclusion of that employment, whether
such claims are now known or are later discovered, including claims under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 1981, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act or other federal or state wage and hour
laws, the Employee Retirement Income Security Act, claims for breach of
contract, infliction of emotional distress, claims under any other federal or
state law pertaining to employment or employment benefits, and any other claims
of any kind based on any contract, tort, ordinance, regulation, statute, or
constitution; provided, however, that nothing in this Agreement shall be
interpreted to release any claims which you may have for workers compensation
benefits. You acknowledge that this letter agreement is a complete defense and
shall constitute a full and final bar to any claim by you based on any act,
omission, transaction, matter, or event which has occurred or is alleged to have
occurred up to the date you execute this letter agreement.

 

5



--------------------------------------------------------------------------------

(b) For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the NTELOS Companies hereby release, acquit, and forever discharge
you and your heirs from any and all claims, charges, complaints, demands,
liabilities, obligations, promises, agreements (except as otherwise set forth in
this letter agreement), controversies, damages, actions, causes of action,
suits, rights, entitlements, costs, losses, debts, and expenses (including
attorney’s fees and legal expenses), of any nature whatsoever, known or unknown,
which they now have, had, or may hereafter claim to have had against you of any
kind or nature whatsoever, arising from any act, omission, transaction, matter,
or event which has occurred or is alleged to have occurred up to the date you
execute this letter agreement; provided, however, nothing herein releases you
from any of the obligations referenced in this letter agreement, including those
in paragraph 8.

Except as set forth above, the claims knowingly and voluntarily released herein
include, but are not limited to, all claims relating in any way to your
employment or the NTELOS Companies, or the conclusion of that employment,
whether such claims are now known or are later discovered. Except as set forth
above, this letter agreement is a complete defense and shall constitute a full
and final bar to any claim by the NTELOS Companies based on any act, omission,
transaction, matter, or event which has occurred or is alleged to have occurred
up to the date this letter agreement is executed.

10. Non-Disparagement. (a) You agree not to make any statement or take any
action that criticizes or disparages any of the NTELOS Companies, any Released
Party or their parents, subsidiaries or affiliates, their employees, officers,
directors, representatives or agents, their management or their practices or
that disrupts or impairs their normal operations, except that nothing in this
letter agreement shall be interpreted to limit your rights to confer with
counsel or to provide truthful testimony pursuant to subpoena, notice of
deposition or as otherwise required by law. This provision is in addition to,
and not in lieu of, the substantive protections under applicable law relating to
defamation, libel, slander, interference with contractual or business
relationships, or other statutory, contractual, or tort theories.

(b) The Company agrees that the current Executive Officers (“EOs”) and current
members of the Board of Directors of NTELOS Holdings Corp. (“Board”) will not
make any statement or take any action that criticizes or disparages you, and EOs
agree to affirmatively instruct employees of the Company at the Vice President
level or above not to make any statement or take any action that criticizes or
disparages you; provided, nothing herein shall be interpreted to limit any
individual’s rights to confer with counsel or to provide truthful testimony
pursuant to a subpoena, notice of deposition or as otherwise required by
law. This provision is in addition to, and not in lieu of, the substantive
protections under applicable law relating to defamation, libel, slander,
interference with contractual or business relationships, or other statutory,
contractual, or tort theories.

11. Receipt and Effective Date. You acknowledge that you have read and
understand this letter agreement, that you are hereby provided a period of no
less than forty-five (45) calendar days to consider its terms, and that you are
hereby advised in writing to discuss its terms

 

6



--------------------------------------------------------------------------------

with an attorney or other advisor before executing the letter agreement, and
that your execution is purely voluntary. This letter agreement will not become
effective and enforceable until seven (7) days after your execution of same
(which must occur on or before the expiration of forty-five (45) days after your
End Date). You further understand that you may revoke this letter agreement
within seven (7) calendar days after the date you have signed it by delivering
written notice of revocation to General Counsel, NTELOS Holdings Corp., 1154
Shenandoah Village, Waynesboro, VA 22980. If the end of such revocation period
falls on a Saturday, Sunday or legal holiday in the Commonwealth of Virginia,
the revocation period shall be extended until the next day that is not a
Saturday, Sunday or legal holiday in the Commonwealth of Virginia.
Notwithstanding anything contained herein to the contrary, you understand and
agree that, if you fail to sign the letter agreement on or before the expiration
of forty-five (45) days after the End Date, or if you revoke the letter
agreement before the expiration of the revocation period, this letter agreement
shall be canceled and void and neither party shall have any rights or
obligations arising under it, and you will not be entitled to receive any
payments or benefits under this letter agreement not otherwise payable absent
this letter agreement. Notwithstanding any other provision of this letter
agreement, no payments or benefits shall be made hereunder for the sixty
(60) days immediately following the End Date. Any payments to be made or
benefits to be delivered during such sixty (60) days will be delayed until the
expiration of such sixty (60)-day period. Any payments that would otherwise have
been paid during that time shall be accumulated and paid in a lump sum
immediately after the expiration of such period. Any benefit to be delivered
during such time may be continued at your expense, with you having the right to
reimbursement immediately after the expiration of such period. You further
acknowledge that the payments and benefits set forth in paragraphs 2 and 3
herein would not be otherwise payable, and your vested Company Stock Options
would not have remained outstanding after the End Date, in the absence of your
agreement to the General Release in paragraph 9.

12. Severability. Except as set forth below, the terms, conditions, covenants,
restrictions, and other provisions contained in this letter agreement are
separate, severable, and divisible. If any term, provision, covenant,
restriction, or condition of this letter agreement or part thereof, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void, the remainder of this letter agreement and such
term, provision, covenant, or condition shall remain in full force and effect to
the greatest extent practicable and permissible by law, and any such invalid,
unenforceable, or void term, provision, covenant, or condition shall be deemed,
without further action on the part of the parties hereto, modified, amended,
limited, or deleted to the extent necessary to render the same and the remainder
of this letter agreement valid, enforceable, and lawful. In the event that any
portion of the General Release in paragraph 9 is deemed void or unenforceable,
the Company shall have no further obligation to provide any further payments or
benefits under paragraphs 2 and 3 above, any of your vested Company Stock
Options that remain outstanding at such time will terminate without any payment
therefor, and you agree to repay (i) the gross amount of any payments and the
value of any benefits described in paragraphs 2 and 3 which you previously
received under this letter agreement and (ii) the gross value you received from
any previous exercise of any of the vested Company Stock Options that remained
outstanding as of the End Date, none of which you would have been entitled to
receive in the absence of your agreement to the General Release in paragraph 9.

 

7



--------------------------------------------------------------------------------

13. Taxes. You shall be responsible for any tax consequences of any payments
made or benefits provided pursuant to this letter agreement, except for any
applicable taxes that the Company withholds. You acknowledge and agree that the
Company is not undertaking to advise you with respect to any tax consequences of
this letter agreement, and that you are solely responsible for determining those
consequences and satisfying all of your applicable tax obligations resulting
from any payments described herein.

14. Assignment. Your rights and obligations under this letter agreement are
personal to you and may not be transferred by you by assignment or otherwise.

15. Non-Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power, or privilege
hereunder or under law shall constitute a waiver of that right, power, or
privilege or of the same right, power, or privilege in any other instance. Any
waiver by either party hereto must be contained in a written instrument signed
by the party to be charged with such waiver and, in the case of the Company, by
an authorized officer.

16. Acknowledgements. You acknowledge that you have read this letter agreement
and understand its terms. You have been provided with a full and fair
opportunity to consult with an attorney of your choosing and to obtain any and
all advice you deem appropriate with respect to this letter agreement. In light
of the foregoing, you are satisfied with the terms of this letter agreement and
agree that its terms are binding upon you. Nothing in this letter agreement
shall be deemed an admission by any of the NTELOS Companies, or by you, of any
violation of any agreement, statute, law or right or of any wrongdoing of any
kind.

17. Non-Disclosure. You covenant and agree that you will not disclose the
existence or terms of this letter agreement to any person except (i) licensed
attorney(s) for the purpose of obtaining legal advice, (ii) licensed or
certified accountant(s) for purposes of preparing tax returns or other financial
services, (iii) proceedings to enforce the terms of this letter agreement, or
(iv) as otherwise required by law or court order. However, nothing herein shall
limit your ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to cooperate with an investigation by a municipal,
state or federal agency for enforcement of laws, and you may disclose the
existence or terms of this letter agreement to your spouse or other immediate
family, including your parents, provided you take reasonable measures to assure
that she or they do not disclose the existence or terms of this letter agreement
to a third party, except as otherwise allowed herein. The foregoing
non-disclosure will not apply to the existence and terms of this letter
agreement on and after, but only to the extent that, they become public
knowledge upon any filing with the United States Securities and Exchange
Commission.

18. Previous Agreements. You agree and specifically acknowledge that the Company
and you are entering into this letter agreement for the purpose of amicably
resolving any and all issues relating to your employment with the NTELOS
Companies and its cessation. This letter agreement supercedes any previous
agreement(s), whether written or oral, that you may have had with any of the
NTELOS Companies, including your Employment Agreement, and any other such
agreement is merged into and extinguished by this letter agreement, except as
expressly provided otherwise in this letter agreement.

 

8



--------------------------------------------------------------------------------

19. Governing Law and Interpretation. This letter agreement shall be deemed to
be made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with the laws of the Commonwealth of Virginia, notwithstanding
any choice of law provisions otherwise requiring application of other laws. It
shall be interpreted according to the fair meaning of the terms herein and not
strictly in favor of, or against, either party.

20. Amendments. No amendment or modification of this letter agreement shall be
binding or effective for any purpose unless made in a writing signed by the
party against whom enforcement of such amendment or modification is sought.

21. Section 409A. Notwithstanding any other provision of this letter agreement,
it is intended that any payment or benefit provided hereto that is considered
nonqualified deferred compensation subject to Section 409A of the Code will be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code. For purposes of
this letter agreement, all rights to payments and benefits hereunder will be
treated as rights to a series of separate payments and benefits to the fullest
extent allowable by Section 409A of the Code. Notwithstanding any other
provision of this letter agreement, however, neither the Company nor any of the
Released Parties shall be liable to you in the event any provision of this
letter agreement fails to comply with, or be exempt from, Section 409A of the
Code.

22. Beneficiary. You may designate one or more individuals or entities as your
beneficiary under this Agreement and change any prior beneficiary designation,
so long as such designation or change in designation is in writing and delivered
to Vice President, Human Resources or her successor, at the address set forth in
paragraph 11 above, prior to your death. In the absence of a valid beneficiary
designation, or should your designated beneficiary predecease you, your estate
shall be your beneficiary. Your beneficiary shall be entitled to receive any
payments owed to you after your death, and to exercise any rights you had prior
to your death, to the extent such payments or rights are to continue after your
death.

23. Indemnification. This letter agreement shall not affect your right to
indemnification for any claims or liabilities arising from your acts and/or
omissions as an officer or director of any of the NTELOS Companies to the extent
provided by law, the governing documents of the applicable NTELOS Company or
applicable directors and officers insurance policies then in place.

 

9



--------------------------------------------------------------------------------

Please sign and date in the space below to accept the terms of this letter
agreement and the end of your employment with the NTELOS Companies and return
the executed letter agreement to me for the Company’s files. If you have any
questions, please let me know.

 

Sincerely, NTELOS HOLDINGS CORP. By:  

/s/ Brian J. O’Neil

  Brian J. O’Neil   Executive Vice President, General Counsel

IN WITNESS WHEREOF, the undersigned has signed and executed this letter
agreement on the date set forth below as an expression of his intent to be bound
by the foregoing terms of this letter agreement, including without limitation
the General Release set forth in paragraph 9 of the letter agreement.

 

By:  

/s/ James A. Hyde

  James A. Hyde Date:   July 28, 2014

 

10



--------------------------------------------------------------------------------

Exhibit A

Portfolio Summary of Option Grants as of End Date

 

Grant Date

   Exercise
Price      Outstanding
Balance      Options
Exercisable
Balance*      Forfeited
as of
End Date  

3/30/2009

   $ 21.66         159,638         159,638         0   

12/17/2009

   $ 21.60         114,181         114,181         0   

2/28/2011

   $ 23.98         77,467         58,099         19,368   

2/29/2012

   $ 23.25         219,817         109,908         109,909   

4/26/2012

   $ 18.90         161,094         64437         96,657   

3/6/2013

   $ 12.47         326,087         81,521         244,566   

3/14/2014

   $ 12.93         171,230         0         171,230   

 

* Expire 12/31/14



--------------------------------------------------------------------------------

Exhibit B

Portfolio Summary of Restricted Stock Forfeited as of End Date

 

Grant Date

   Forfeited
Balance  

2/29/2012

     30,791   

4/26/2012

     14,052   

3/6/2013

     41,411   

3/14/2014

     34,554   



--------------------------------------------------------------------------------

Exhibit C

Portfolio Summary of PSUs forfeited as of End Date

 

Grant Date

   Forfeited
Balance  

3/6/2013

     41,411   

3/14/2014

     34,554   



--------------------------------------------------------------------------------

Exhibit D

[Copy of Employment Agreement, as amended]